DETAILED ACTION
This office action is in response to the arguments filed on 5/9/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The arguments filed on 5/9/2022, responding to the office action mailed on 3/3/2022, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 4, 6-8, 11-15, 17-19 and 21. Claims 2-3, 5, 9-10, 16 and 20 have been canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/4/2018 and 11/11/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 4, 6-8, 11-15, 17-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1, 4, 6-8, 11-15, 17-19 and 21 have been fully considered and are persuasive.  The rejection of claims 1, 4, 6-8, 11-15, 17-19 and 21 have been withdrawn and the application is allowable for the reasons set forth below.

As noted in the amendments in regards to claim 1, the claimed invention requires a semiconductor device comprising: a board including a first surface; a first member that is a laminate including a silicon substrate and a resin layer including polyimide, the first member having a second surface facing the first surface, and the resin layer having a third surface; a first adhesive layer positioned between the first surface and the second surface and adhering directly to the first surface and the entire second surface; a first semiconductor chip positioned between the first surface and the second surface, attached to the first surface, and embedded in the first adhesive layer; a second semiconductor chip including an eighth surface that is a lower surface of the second semiconductor chip, the eighth surface facing the third surface; a second adhesive layer positioned between the third surface and the eighth surface and adhering to the third surface and the entire eighth surface; a resin in which the first member, the first adhesive layer, and the second semiconductor chip embedded, the resin adhering to the first surface and the third surface; and a first bonding wire electrically and physically connecting the second semiconductor chip to the board and embedded in the resin, in plane view looking toward a direction in which the second surface is oriented, the second semiconductor chip is larger than the first semiconductor chip.
The combination of Ye (US 2016/0148918) in view of Karnezos (US 7,935,572) and in further view of Otsuka (US 2017/0077390) show most aspects of the present invention. However, the references fail to show features of wherein in plane view looking toward a direction in which the second surface is oriented, the first semiconductor chip is smaller than the first member and is positioned inside an edge of the first member, in plane view looking toward a direction in which the second surface is oriented, the second semiconductor chip is smaller than the first member and is positioned inside an edge of the first member and the first member is not provided with any conductive pattern therein and not connected to any bonding wire.
Furthermore, references Sato (US 2013/015570) and Shim (US 8,309,397) teach similar subject matter as the present application. However, both are silent in the teaching of the allowable subject matter reciting features of wherein in plane view looking toward a direction in which the second surface is oriented, the first semiconductor chip is smaller than the first member and is positioned inside an edge of the first member, in plane view looking toward a direction in which the second surface is oriented, the second semiconductor chip is smaller than the first member and is positioned inside an edge of the first member and the first member is not provided with any conductive pattern therein and not connected to any bonding wire.

As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; features of wherein in plane view looking toward a direction in which the second surface is oriented, the first semiconductor chip is smaller than the first member and is positioned inside an edge of the first member

In regards to claim 1; features of wherein in plane view looking toward a direction in which the second surface is oriented, the second semiconductor chip is smaller than the first member and is positioned inside an edge of the first member
In regards to claim 1; features of wherein the first member is not provided with any conductive pattern therein and not connected to any bonding wire
 Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Q. B./
Examiner, Art Unit 2814
/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814